 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JESUS PANIAGUA
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 1:19-CR-00277-DAD-BAM
12                      Plaintiff,                    STIPULATION TO RECALENDAR
                                                      STATUS CONFERENCE AND EXCLUDE
13    vs.                                             TIME; ORDER
14    JESUS PANIAGUA,
15                     Defendant.
16
17           The parties, through their respective counsel, Anthony Yim, Assistant United States
18   Attorney, counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender,
19   counsel for the defendant, JESUS PANIAGUA, hereby stipulate to re-calendar the status
20   conference scheduled for January 27, 2020 until February 10, 2020, and exclude speedy trial
21   time until that date.
22           The parties request this extension with the intention of conserving time and resources for
23   both the parties and the Court. The parties have been in contact after reviewing initial discovery
24   and are working towards an acceptable disposition. However the parties do not anticipate a final
25   settlement by January 27, 2020, and therefore request the later date.
26           The parties also request that speedy trial time be excluded until Febrary 10, 2020. The
27   parties agree that the delay resulting from the continuance shall be excluded in the interests of
28   justice, including but not limited to, the need for the period of time set forth herein for effective
 1   defense preparation, defense investigation, and plea negotiation purposes pursuant to 18 U.S.C. §
 2   3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
 3                                                  Respectfully submitted,
 4
                                                    BENJAMIN J. WAGNER
 5                                                  United States Attorney
 6
 7   Dated: January 22, 2020                        /s/ Anthony Yim
                                                    Anthony Yim
 8                                                  Assistant United State Attorney
                                                    Attorney for the Government
 9
10                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
11
12   Date: January 22, 2020                         /s/ Benjamin A. Gerson
                                                    BENJAMIN A. GERSON
13                                                  Assistant Federal Defender
                                                    Attorney for Defendant
14                                                  JESUS PANIAGUA
15
16
17                                               ORDER
18          IT IS SO ORDERED that the 2nd Status Conference is continued from January 27, 2020
19   to February 10, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is
20   excluded pursuant to pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
21
     IT IS SO ORDERED.
22
23      Dated:    January 22, 2020                               /s/ Barbara   A. McAuliffe       _
                                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                       2
                                      Paniagua – Stipulation to re-calendar
